Citation Nr: 0728053	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-15 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disability of the breasts, to include breast cancer.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disability of the cervix, to include cervical cancer.

4.  Entitlement to a rating in excess of 30 percent for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from March 1983 to December 
1985.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The reopened claim of entitlement to service connection for 
disability of the cervix, to include cervical cancer, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the veteran has major depression related to service.

2.  A June 1989 RO decision denied service connection for 
disability of the breasts and the cervix.

3.  Evidence received subsequent to the June 1989 RO decision 
does not, by itself or when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the claim of service connection for disability 
of the breasts, to include breast cancer.

4.  Evidence received subsequent to the June 1989 RO 
decision, considered in conjunction with the record as a 
whole, is not cumulative of the evidence previously 
considered and relates to an unestablished fact necessary to 
substantiate the claim of service connection for disability 
of the cervix, to include cervical cancer.

5.  The evidence does not show that the veteran's headaches 
are prostrating or productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  Major depression was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

2.  The June 1989 RO decision which denied service connection 
for disability of the breasts and the cervix is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005).

3.  Evidence received since the June 1989 RO decision is not 
new and material, and the veteran's claim of service 
connection for disability of the breasts, to include breast 
cancer, is not reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156(a) (2006).

4.  Evidence received since the June 1989 RO decision is new 
and material, and the veteran's claim of service connection 
for disability of the cervix, to include cervical cancer, is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156(a) (2006).

5.  The criteria for a rating in excess of 30 percent for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in December 2003, May 2004, and 
August 2004, the veteran was informed of the evidence and 
information necessary to substantiate the claims, the 
information required to enable VA to obtain evidence in 
support of the claims, the assistance that VA would provide 
to obtain evidence and information in support of the claims, 
and the evidence that she should submit if she did not desire 
VA to obtain such evidence on her behalf.  The VCAA letter 
informed the veteran that she should submit any medical 
evidence pertinent to her claims.  VCAA notice was provided 
prior to the initial adjudication.  Pelegrini.  The August 
2004 letter contained the information required by Kent V. 
Nicholson, 20 Vet. App. 1 (2006).  As no disability rating or 
effective date will be assigned, there can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records.  In 
March 2004 the veteran submitted several VA Forms 21-4142 
(Authorization and Consent to Release of Information) in 
which she identified sources of private treatment records 
which had not yet been obtained.  However, in May 2004 the RO 
returned the forms to the veteran and requested that she 
supply information needed to complete the forms.  In 
correspondence received in August 2004 the veteran 
essentially stated that she no longer was requesting that VA 
obtain those private medical records.  As the evidence does 
not establish that the veteran suffered an injury, disease or 
event noted during military service related to major 
depression, the Board finds that affording the veteran an 
examination for the purpose of obtaining an opinion 
concerning a possible relationship between the veteran's 
depression and her military service is not appropriate in 
this case.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In January 2004 the veteran failed 
to appear for a VA neurological examination.  The veteran has 
not referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.

Legal criteria

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service incurrence for 
certain chronic diseases, such as malignant tumors, will be 
presumed if they become manifest to a compensable degree 
within the year after service.  38 C.F.R. §§ 3.307, 3.309(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

I.  Major depression

In an unappealed decision dated in August 1994, the Board 
denied restoration of service connection for post-traumatic 
stress disorder (PTSD).  That decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).  The use of the term psychiatric 
disability in this decision refers to psychiatric disability 
other than PTSD.

An April 1985 service OBGYN medical record noted that the 
veteran "completely dismissed" the idea of seeking follow-
up by a psychologist.  The veteran's service medical records 
contain no complaints or findings related to a psychiatric 
disorder.

A March 1989 VA mental disorders examination reported 
diagnoses of PTSD and rule out Major Depression.  

A VA record dated in December 2002 reflected a diagnosis of 
adjustment disorder with a depressed mood.

The veteran's service medical records contain no complaints 
or findings related to a psychiatric disorder, and the 
evidence of record reveals that the first medical evidence of 
depression was March 1989.  The record contains no medical 
evidence relating the veteran's depression to her period of 
service.  Since the medical evidence of record fails to 
indicate that the veteran experienced depression during 
service, or that her depression is in any way related to 
service, service connection for depression is not warranted.

The Board notes that while the March 1989 examiner did link 
the veteran's PTSD to an inservice sexual assault, the 
assault was not verified (and, in fact, led to VA severing 
the veteran's service connection of PTSD in a January 1992 
and August 1994 Board decision), and the examiner did not 
link major depression to any service events.  At any rate, 
the Board again notes that service connection for PTSD is not 
before the Board at this time.

The veteran has stated in her May 2005 substantive appeal 
that her depression is related to personal trauma (not 
further specified) during service.  While the Board does not 
doubt the sincerity of the veteran's belief regarding her 
depression, and the veteran's statements in this regard have 
been reviewed, the veteran is not competent to offer evidence 
which requires medical knowledge, such as the question of 
whether a chronic disability is currently present or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  New and Material

A June 1989 RO decision (in pertinent part) denied the 
veteran's request of service connection for disability of the 
breasts and the cervix.  The June 1989 RO decision is final, 
and a claim which is the subject of a prior final decision 
may be reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  In 
October 2003 the veteran requested that the claims be 
reopened.

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

A.  Breast disability

The June 1989 rating decision denied service connection for 
disability of the breasts on the basis that the medical 
evidence of record did not show any such disability during 
service.

The record at the time of the June 1989 RO decision included 
the veteran's service medical records.  The veteran's service 
medical records contain no complaints or findings related to 
a breast disability.  Also of record was a March 1989 VA 
examination which noted that the veteran complained of breast 
swelling, and also noted that the veteran had lumps in her 
breast and had been diagnosed with fibrocystic disease.

The evidence added to the claims file subsequent to June 1989 
does not raise a reasonable possibility of substantiating 
this claim.  While a July 1991 VA record reflects a diagnosis 
of cystic breast disease, and private medical records such as 
those dated in June 1992 reveal that cysts were still noted 
in the veteran's breasts, (and VA records have reflected at 
least a history of breast cancer), the existence of breast 
disability was not the basis of the denial in June 1989.  
Instead, what was missing in June 1989, and what continues to 
be absent at this time, is any evidence that the veteran's 
breast disability was present during service or is otherwise 
related to service.

The medical evidence of record still fails to reveal that 
breast disability is in any way related to service.  In 
short, the Board finds that the evidence is not new and 
material under 38 C.F.R. § 3.156.  As such, the veteran's 
claim of entitlement to service connection for disability of 
the breasts is not reopened.

B.  Disability of the cervix

The June 1989 rating decision denied service connection for 
disability of the cervix essentially on the basis that 
conditions treated during service had "apparently resolved" 
with treatment.

The Board notes, however, that VA records (such as dated in 
May 2003 and March 2004) have indicated that dysplastic 
cervix is a medical problem for which the veteran continues 
to receive treatment.  As such, a current diagnosis of 
disability of the cervix pertains to an unestablished fact (a 
current disability of the cervix was not of record at the 
time of the June 1989 denial) necessary to substantiate the 
claim, and the Board finds that it raises a reasonable 
possibility of substantiating the claim, is both new and 
material, and requires that the claim be reopened.

III.  Headaches

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for such 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

The veteran's service medical records reveal that she was 
treated for complaints of headaches.  A June 1989 rating 
decision granted service connection for headaches and 
assigned a 30 percent disability rating.

The veteran's migraine headaches have been assigned a 30 
percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  This diagnostic code section provides for a 30 percent 
evaluation where the evidence demonstrates characteristic 
prostrating attacks occurring on an average of once per month 
over the last several months.  In order to achieve the next-
higher, or 50 percent evaluation, the evidence must 
demonstrate headaches that are manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

The Board finds that the veteran's headaches symptoms do not 
more closely approximate the next-higher 50 percent rating.  
The medical evidence of record consists of VA treatment 
records pertaining primarily to disabilities other than 
headaches.  The records simply noted that the veteran was 
continuing to take medication for her headaches.  The 
evidence does not demonstrate headaches that are manifested 
by very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  In short, a 
rating in excess of 30 percent for headaches is not 
warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's headaches have required 
hospitalization, or that manifestations of the disability 
exceed those contemplated by the schedular criteria.  There 
is no suggestion in the record that this disability has 
resulted in marked interference with employment.  Therefore, 
assignment of an extra-schedular evaluation in this case is 
not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for major depression is denied.

The appeal to reopen a claim of entitlement to service 
connection for disability of the breasts, to include breast 
cancer, is denied.

The appeal to reopen a claim of entitlement to service 
connection for disability of the cervix, to include cervical 
cancer, is granted.

A rating in excess of 30 percent for headaches is denied.


REMAND

The Board has determined that the veteran has submitted new 
and material evidence sufficient to reopen her claim of 
service connection for disability of the cervix, to include 
cervical cancer.  Whether the veteran has a current 
disability of the cervix related to military service is a 
medical question and requires medical expertise. Under the 
circumstances of this case, the reopening of this claim 
triggers VA's duty to assist her by arranging for medical 
examination/opinion.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for 
the appropriate VA examination to 
determine whether she has disability of 
the cervix, and, if so, its likely 
etiology.  The examiner should be 
provided both volumes of the veteran's 
claims file for review, and any indicated 
studies must be completed.  Following 
examination of the veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has any current disability of the cervix 
that is related to her military service.  
If such disability was found to preexist 
service, the examiner is asked to state 
whether such disability was aggravated by 
the veteran's active service.  The 
examiner must explain the rationale for 
all opinions given.

2.  The reopened claim of service 
connection for disability of the cervix 
should be adjudicated with consideration 
of any and all additional evidence.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


